Citation Nr: 1111799	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO.  09-23 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for full mouth reconstruction of dentition for dental treatment purposes.

2.  Entitlement to an initial disability rating in excess of 30 percent for service-connected anxiety and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from February 1982 to February 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

The Veteran's claim initially involved seven other issues in addition to the two issues now on appeal.  In that regard he was issued a statement of the case (SOC) that addressed higher ratings for left shoulder impingement syndrome and arthritis, status post Bell's palsy, and status post left thumb fracture.  Also included were issues involving entitlement to service connection for right knee condition, left knee condition, right hand condition, and a back condition.  The SOC was issued in July 2009.

The Veteran submitted his substantive appeal, also in July 2009.  He selected a box on the form that indicated that he had reviewed the SOC and was limiting his appeal to the two issues as identified on the Introduction page.  He went on to provide specific comments in support of his appeal of the two remaining issues.  Thus, the two issues listed as above are the only two issues for appellate consideration.  See Evans v. Shinseki, No. 08-2133, slip op. 2011 WL 259188.  

The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in October 2009.  A transcript of the hearing is associated with the claims folder.

The hearing record was kept open for 30 days to allow the Veteran to submit additional evidence.  The Veteran submitted evidence that was received at the Board in December 2009.  He also included a waiver of consideration of the evidence by the agency of original jurisdiction (AOJ) in the first instance.  Thus, the Board will consider the evidence in its appellate review.


REMAND

The Veteran's disability claim was initiated as part of the Benefits Delivery at Discharge (BDD) program.  This meant the Veteran submitted his claim for benefits in October 2007, prior to his date of retirement from service in February 2008.

The Veteran was afforded a VA examination, while he was still on active duty, in November 2007.  Based on the evidence from that examination, and other evidence in his service treatment records (STRs), the Veteran was granted service connection for anxiety and depression.  He was given a 30 percent rating with the effective date for service connection and the 30 percent rating dating back to the day after his retirement from service--March 1, 2008.  

The Veteran submitted a statement in June 2008 wherein he argued for a higher initial rating for his anxiety and depression.  He noted that he took prescribed Klonopin and/or Xanax for anxiety three times a day to treat his panic attacks.  He said that, when taking the medications, he could not carry a firearm and this affected his job because he was in armed security.  

The Board notes that the Veteran submitted evidence of outpatient treatment that he received at Hill Air Force Base (AFB), Utah as a military retiree.  The records contain two entries in January 2009 that do refer to medication adjustments related to the Veteran carrying a weapon in his job in the security field.  An entry from March 2009 shows that the Veteran was looking for employment.  The Veteran should be advised to submit evidence from his employer that his prescribed medications for his service-connected psychiatric disability affected his employment.

The Veteran testified at his hearing in October 2009 that he had a different job and worked at a computer terminal during the day.  He also testified that he believed his symptomatology had gotten worse since his last examination.

As noted, the Veteran submitted evidence of outpatient treatment that he received at Hill AFB.  The records cover a period from January 2009 to October 2009 and are the latest and only medical evidence of treatment for the Veteran's psychiatric disability since his retirement from service.

In light of the Veteran's testimony about his worsening symptoms and the lack of current medical evidence, a new examination is required to provide current evidence of the Veteran's disability.

In regard to the claim of service connection for dental treatment purposes, the Veteran's service dental records show that he was sent to a private prosthodontist for treatment in January 2007.  The Veteran had full mouth rehabilitation by way of porcelain metal crowns on teeth 2-15 and 18-29.  The treatment was paid for by the service department.  Records associated with the authorization indicate that the Veteran had severe wear and loss of vertical dimension of his teeth.

The Veteran was afforded a contract dental examination in November 2007.  The examiner noted the prior treatment.  He said that the reconstruction was required because of severe bruxism.  He also stated that the Veteran's dentition had been restored and that the Veteran was having no dental problems at the time of the examination.  

In April 2008, the RO adjudicated the issue of entitlement to service connection for a dental disorder for the purpose of dental treatment.  Although not entirely settled in April 2008, such an approach is no longer proper.  See M21-1R, Part III, Subpart v., Chapter 7, Section C, and M21-1R, Part IX, Subpart ii, Chapter 2, Section 2, pertaining to the processing and rating of dental claims; see also Veterans Benefits Administration (VBA) Fast Letter 10-42 (Guidance on Rating Dental Conditions).  The Veteran's claim for service connection for treatment purposes are to be referred to the business office at the Veterans Health Administration (VHA) facility that is nearest to the Veteran's home.  That VHA facility is responsible for the initial determination of eligibility for dental treatment and for notifying the Veteran of such determination.

On remand, the Veterans Benefits Administration (VBA) AOJ must refer the dental treatment issue to the appropriate VHA facility in compliance with the pertinent directives for processing.  If the VHA facility makes a determination that is unfavorable to the Veteran, notice should be provided to the Veteran and the issue should be returned for inclusion with the appeal.  

Finally, as the Veteran's claim was submitted, and developed while he was still on active duty, he did not receive proper notice under the Veterans Claims Assistance Act of 2000 (VCAA) on how to establish entitlement to service connection for dental treatment purposes.  On remand, he must be provided this notice.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claim for entitlement to service connection for dental treatment purposes must be referred to the business office of the VHA facility nearest the Veteran's home.  The VHA facility that adjudicates the dental treatment issue must review the claims folder and ensure that all notification and development action for a dental treatment claim, as required by 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159 (2010), are fully complied with and satisfied.  

2.  Should it be determined that the Veteran is not entitled to service connection for a dental disorder for treatment purposes, after notice is provided to the Veteran, the issue should be returned to VBA AOJ for inclusion in the pending appeal.  

3.  The VBA AOJ should separately write to the Veteran and request that he identify the names, addresses and approximate dates of treatment for all health care providers, VA and private, who may possess additional records pertinent to his claim for a higher rating.  The AOJ should attempt to obtain and associate with the claims folder any pertinent medical records identified by the Veteran that are not already of record.  

The Veteran should also be informed that, if he contends that medications used to treat his service-connected psychiatric disability adversely affected/affects his ability to perform his job, he should submit evidence from his employer in that regard.  In particular he should submit evidence in regard to his security-related employment that he referenced in his statement of June 2008 and the Hill AFB treatment records of January 2009.

4.  The Veteran should be afforded an examination to assess the current status of his service-connected anxiety and depression.  The claims folder should be made available to the examiner for review in conjunction with the examination.  Any indicated tests or studies should be accomplished and the results noted in the examination report.  The examiner should describe the current manifestations of the service-connected mental disorder and provide a global assessment of functioning score (GAF) with an explanation of its meaning.  

5.  After undertaking any other development deemed appropriate the VBA AOJ should re-adjudicate the appeal.  If a benefit sought is not granted, the Veteran, and his representative, should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_______________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

